|N THE UN|TED STATES D|STR|CT COURT
FOR THE MIDDLE D|STR|CT OF PENNSYLVAN|A

CONSUMER F|NANC|AL
PROTECT|ON BUREAU,
Plaintiff,
. 3:17-CV-101
v. : (JUDGE MAR|AN|)

NAV|ENT CORPORAT|ON, et a|.,
Defendants.
ORDER
AND NOW, THIS 7[LL%DAY OF DECEMBER, 2018, upon consideration of the
discovery disputes discussed at the December 10, 2018 hearing, |T |S HEREBY
ORDERED THAT:
1. As Defendants have agreed to the appointment of a Special Master pursuant to Fed.
R. Civ. P. 53(a)(1)(A), Plaintiff sha|l, by December17, 2018 at 5:00 pm, notify the
Court of its position with respect to the appointment of a Special Master to determine
the issues raised by Defendants as to the sufficiency of the statements justifying the
assertion of privilege in each of the 35 disputed categories (“Disputed Categories”)
on P|aintiffs privilege logs identihed by Defendants at the December 10 hearing,
and, as necessary, conduct an in camera inspection of the documents in each
Disputed Category where the Special Master has determined that the assertion of

privilege has been sufficiently stated. The Disputed Categories are also identified in

 

Defendants’ 0ctober 10, 2018 letter to the Court (Doc. 107 at 6-7 nn. 3-4) and are
listed in Plaintiff’s July 6, 2018 and August 31, 2018 privilege |ogs: Categories 1-2,
11, 22, 27-31, 33, 35-50, 71-75, 79-81, and 85. (See Doc. 107-8, Doc. 107-9).

. By December 17, 2018 at 5:00 pm, Defendants shall file with the Court a statement
as to each of the Disputed Categories that identities the relevance of the documents
which they believe should properly be disclosed by P|aintiff absent being shielded
from discovery by a claim of privilege, lf Defendants are unable to identify the
relevance of documents that they believe were improperly shielded by Plaintifi’s
assertion of privilege, they must set forth in detail why they are unable to make a
showing of the relevance of such documents that they claim are improperly shielded
from disclosure. Plaintiff is permitted to respond to Defendants’ statement by
December 24, 2018 at 5:00 pm.

. By December 17, 2018 at 5:00 pm, the parties shall provide the Court with an
agreed upon time by which fact discovery should be extended. The Court
recognizes both parties have acknowledged the need for an extension of time to
complete discovery, such that the Court expects them to agree upon an appropriate
period for such extension. Should the parties fail to agree, the Court will

peremptorily determine the period of such extensio

 
     

Robert D. MarianL/

United States District Judge

 

